         Case 1:20-cv-05101-RA Document 7 Filed 03/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 USDC-SDNY
                                                 DOCUMENT
UNITED STATES OF AMERICA,                        ELECTRONICALLY FILED
                                                 DOC#:
                      Plaintiff,                 DATE FILED: 3-22-21

                 v.

$189,019.92 IN UNITED STATES
CURRENCY FORMERLY ON DEPOSIT
AT CHEMICAL BANK IN ACCOUNT
NUMBER 172-062-4282-65 HELD IN THE
NAME OF SAB MEDICAL EQUIPMENT
SALES CORP.,

$48,783.40 IN UNITED STATES
CURRENCY FORMERLY ON DEPOSIT
AT CHEMICAL BANK IN ACCOUNT
NUMBER 172-063-3648-65 HELD IN THE
NAME OF LECHIUM MEDICAL SUPPLY
CORP.,                                             20-CV-5101 (RA)

$294.00 IN UNITED STATES CURRENCY            JUDGMENT OF FORFEITURE
FORMERLY ON DEPOSIT AT CHEMICAL
BANK IN ACCOUNT NUMBER 294-061-
802-01 HELD IN THE NAME OF JOANNE
DELPONTE BONANNO,

$729.79 IN UNITED STATES CURRENCY
FORMERLY ON DEPOSIT AT CHEMICAL
BANK IN ACCOUNT NUMBER 294-061-
8024-65 HELD IN THE NAME OF JOANNE
DELPONTE BONANNO,

$76,716.51 IN UNITED STATES
CURRENCY FORMERLY ON DEPOSIT
AT SMITH BARNEY IN ACCOUNT
NUMBER 101-25066-12 HELD IN THE
NAME OF STEVEN A. BONANNO,
              Case 1:20-cv-05101-RA Document 7 Filed 03/22/21 Page 2 of 4



 $46,333.69 IN UNITED STATES
 CURRENCY FORMERLY ON DEPOSIT
 AT SMITH BARNEY IN ACCOUNT
 NUMBER 101-30466-18 HELD IN THE
 NAME OF STEVEN A. BONANNO,
 ACCOUNT FOR MICHELLE BONANNO,

 $53,072.52 IN UNITED STATES
 CURRENCY FORMERLY ON DEPOSIT
 AT SMITH BARNEY IN ACCOUNT
 NUMBER 101-30465-19 HELD IN THE
 NAME OF STEVEN A. BONANNO,
 ACCOUNT FOR NICOLE BONANNO,

                            Defendants-in-rem.



RONNIE ABRAMS, United States District Judge:

       WHEREAS, on or about July 2, 2020, the United States commenced an in rem forfeiture action

seeking the forfeiture of the Defendants-in-rem, by the filing of a Verified Complaint for Forfeiture (the

“Verified Complaint”). The Verified Complaint alleged that the Defendants-in-rem is subject to

forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(A);

       WHEREAS, notice of the Verified Complaint against the Defendants-in-rem was posted on the

official government internet site, www.forfeiture.gov, for at least 30 consecutive days, beginning on

August 7, 2020 through September 5, 2020, and proof of such publication was filed with the Clerk of

this Court on December 3, 2020 (D.E. 3);

       WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of forfeiture specified

the Defendants-in-rem and the intent of the United States to forfeit and dispose of the Defendants-in-

rem, thereby notifying all third parties of their right to file a claim to adjudicate the validity of their

alleged legal interest in the Defendants-in-rem, within sixty days from the first day of publication of the

Notice on the official government internet site;




                                                    2
              Case 1:20-cv-05101-RA Document 7 Filed 03/22/21 Page 3 of 4



       WHEREAS, on or about July 29, 2020, a Verified Complaint for Forfeiture was sent by Federal

Express to the following:

       Harry Ullrich
       Locust Grove, GA 30248

       SAB Medical Equipment Sales Corp.
       309 5th Avenue, Ste. 451
       Brooklyn, NY 11215

       Lechium Medical Supply Corp.
       360 Central Avenue
       Lawrence, NY 11559

       Joanne Delponte Bonanno
       Middletown, NY 10940

       Harold Siegel
       Eastchester, NY 10709

(the “Noticed Parties”);

       WHEREAS, no claims or answers have been filed or made in this action and no other parties

have appeared to contest the action, and the requisite time periods in which to do so, as set forth in Title

18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement Rules for Admiralty or

Maritime Claims and Asset Forfeiture Claims, have expired; and

       WHEREAS, the Noticed Parties are the only individuals and/or entities known by the

Government to have a potential interest in the Defendants-in-rem;

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

   1. The Defendants-in-rem shall be, and the same hereby is forfeited to the plaintiff United States

       of America.

   2. The United States Marshals Service (or its designee) shall dispose of the Defendants-in-rem,

       according to law.

   3. The Clerk of the Court shall forward four certified copies of this Judgment of Forfeiture to

       Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money Laundering and

                                                     3
               Case 1:20-cv-05101-RA Document 7 Filed 03/22/21 Page 4 of 4



         Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York, New York,

         10007.

SO ORDERED.

Dated:      March 22, 2021
            New York, New York

                                                RONNIE ABRAMS
                                                United States District Judge




                                                 4
